450 Seventh Ave
Suite 1408                                                                                     February 8, 2019
New York, NY 10123

                          Via ECF
                          Magistrate Judge Ramon E. Reyes, Jr.
                          United States District Court
Danielle P. Light         For the Eastern District of New York
T. 646.490.6677
F. 347.491.4048
dlight@hasbanilight.com          RE:     Docket No. 1:17-CV-4262
Licensed in NY & NJ                      Gustavia Home LLC v. East 93 Holdings, LLC, et al.


                          Dear Magistrate Judge Reyes:

                          This office serves as counsel for Plaintiff, Gustavia Home, LLC. This letter is being
                          submitted to provide the Court with a status of the above referenced case.

                          The closing for the Defendant’s new loan is scheduled for Monday February 11,
                          2019. The closing was previously scheduled for earlier this week, but due to a delay
                          by the title company, it was postponed. Once the closing takes place, we plan on
                          filing a discontinuance of the action. It is respectfully requested that the deadline to
                          file a notice of dismissal be extended to February 15, 2019.

                          Please feel free to contact the undersigned should the Court have any questions or
                          require any additional information.


                          Thank you,

                          /s/
                          Danielle P. Light




                          cc:    David Berg, Esq.
                                 Berg & David
                                 Counsel for East 93 Holdings, LLC
                                 via email: dberg@bergpllc.com
